DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 09/03/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alberth, Jr. et al. (US 6021332 A).
Consider claim 1, Alberth discloses a communication device for a wireless communication (read as radiotelephone 102 for wireless communication, figure 1, col. 2 wit lines 28-35), the communication device comprising: 
a transceiver configured to receive wireless radio signals and to transmit wireless radio signals (read as first radio frequency communication circuit 320 including a receiver 304 for receiving wireless signals and a transmitter 305 for transmitting wireless signals, figure 3, col. 4 with lines 50-67), 
a processing unit electrically coupled to the transceiver and configured to process the received radio signals (read as, for example, processing element comprising controller 306, for processing the received wireless signals, figure 3, col. 4 with lines 50-67),
a power supply configured to provide electrical power to the transceiver and the processing unit (read as, for example, the power supply element comprising coupler 314, discharging and charging circuit 310, main battery 101 and supplement battery within supplemental module 102, figures 3 and 4, col. 6 with lines 6-28), wherein the power supply comprising a removable battery (read as, for example, main battery 101 or supplement battery within supplemental module 102, figures 3 and 4, col. 6 with lines 6-28), a power connector and a switch (read as coupler 314, and the switching element comprising main battery switch 424, AUX battery switch 420 and charging switch 442, figure 4, col. 6 wit lines 38-59, col. 9 with lines 23-65), and wherein the power connector is configured to be connected to an external 
Consider claim 2, as applied to claim 1 above, Alberth discloses wherein the processing unit is configured to generate radio signals and to provide the generated radio signals to the transceiver (read as first radio frequency communication circuit 320 including a receiver 304 for receiving wireless signals and a transmitter 305 for transmitting wireless signals, figure 3, col. 4 with lines 50-67).
Consider claim 5, as applied to claim 1 above, Alberth discloses a charging unit configured to charge the removable battery based on electrical power provided by the external power source connected to the power connector (read as the coupler 314 configured to be connected to external power supply 430, and the switching element comprising main battery switch 424, AUX battery switch 420 and charging switch 442 configured to selectively provide electrical power to the radio frequency communication 320 and processing element either by the main battery 101 or supplement battery within supplemental module 102 or the external power supply 430 connected to the coupler 314, figure 4, col. 6 wit lines 38-59, col. 9 with lines 23-65).
Consider claim 6, as applied to claim 5 above, Alberth discloses wherein the switch is further configured to connect the charging unit to the power connector (read as the coupler 314 
Consider claim 7, as applied to claim 1 above, Alberth discloses wherein the switch is configured to automatically connect the transceiver and the processing unit with the power connector when the external power source is connected to the power connector (read as the coupler 314 configured to be connected to external power supply 430, and the switching element comprising main battery switch 424, AUX battery switch 420 and charging switch 442 configured to selectively provide electrical power to the radio frequency communication 320 and processing element either by the main battery 101 or supplement battery within supplemental module 102 or the external power supply 430 connected to the coupler 314, figure 4, col. 6 wit lines 38-59, col. 9 with lines 23-65).
Consider claim 9, as applied to claim 1 above, Alberth discloses a coupling device configured to electrically and mechanically couple the removable battery to the power supply (read as the coupler 314 configured to be connected to external power supply 430, and the switching element comprising main battery switch 424, AUX battery switch 420 and charging switch 442 configured to selectively provide electrical power to the radio frequency communication 320 and processing element either by the main battery 101 or supplement battery within supplemental module 102 or the external power supply 430 connected to the coupler 314, figure 4, col. 6 wit lines 38-59, col. 9 with lines 23-65).
claim 8, as applied to claim 1 above, Alberth discloses wherein the power connector comprises a locking mechanism configured to lock a connector of the external power supply (read as the elongated opening 248 provides access to the coupler 314 from a connector of the external power supply 430 attaching/locking the coupler 314 using the elongated opening 248, figures 1 and 2, col. 3 with lines 10-35).
Consider claim 11, as applied to claim 1 above, Alberth discloses wherein the power supply comprises a power converter configured to convert a voltage of the external power source to an internal supply voltage of the communication device (read as, for example, the diode 430, which is coupled between the coupler 314 and the device power supply line 408, becomes forward biased and couples the voltage supplied by the external power supply 430 to the device power supply line 408 When the external power supply 430 is not attached, figure 4, col. 8 with lines 45-67).
Consider claim 12, as applied to claim 1 above, Alberth discloses wherein the communication device is a handheld radio (read as radiotelephone 102 for wireless communication, figure 1, col. 2 wit lines 28-35).

Consider claim 13, Alberth discloses a method for providing uninterrupted power to a communication device (read as radiotelephone 102 for wireless communication, figure 1, col. 2 wit lines 28-35), the communication device comprising a processing unit (read as, for example, processing element comprising controller 306, for processing the received wireless signals, figure 3, col. 4 with lines 50-67) and a transceiver (read as first radio frequency communication circuit 320 including a receiver 304 for receiving wireless signals and a transmitter 305 for 
providing power to the transceiver and the processing unit, wherein the power is provided from a removable battery which is electrically and mechanically connected to the communication device (read as, for example, main battery 101 or supplement battery within supplemental module 102, figures 3 and 4, col. 6 with lines 6-28);
connecting an external power supply to the communication device (read as coupler 314, and the switching element comprising main battery switch 424, AUX battery switch 420 and charging switch 442, figure 4, col. 6 wit lines 38-59, col. 9 with lines 23-65); and 
switching the power supply of the transceiver and the processing unit from the removable battery to the external power supply (read as the coupler 314 configured to be connected to external power supply 430, and the switching element comprising main battery switch 424, AUX battery switch 420 and charging switch 442 configured to selectively provide electrical power to the radio frequency communication 320 and processing element either by the main battery 101 or supplement battery within supplemental module 102 or the external power supply 430 connected to the coupler 314, figure 4, col. 6 wit lines 38-59, col. 9 with lines 23-65).
Consider claim 14, as applied to claim 13 above, Alberth discloses charging the removable battery by electrical power of the external power supply (read as coupler 314, and the switching element comprising main battery switch 424, AUX battery switch 420 and charging switch 442, for charging the main battery and AUX battery, figure 4, col. 6 wit lines 38-59, col. 9 with lines 23-65).
Consider claim 15, as applied to claim 13 above, Alberth discloses locking a connection of the external power supply to the communication device when the removable battery is 
Consider claim 16, as applied to claim 15 above, Alberth discloses releasing the locked connection of the external power supply when the re-movable battery is connected to the connection device (read as when the main battery and AUX battery is attached to the radiotelephone, and the coupler 314 is no longer attaching/locking to the external power supply 430 for recharging (i.e. not in recharging mode from the external power supply, only use power from the batteries), figures 1 and 2, col. 3 with lines 10-35, , col. 7 with line 61 to col. 8 with line 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, Jr. et al. (US 6021332 A) in view of Hasholzner et al. (US 20190104480 A1).	
Consider claims 3 and 4, as applied to claim 1 above, Alberth discloses the claimed invention above but does not specifically disclose wherein the processing unit is configured to decode the received radio signals as in claim 3, or wherein the processing unit is configured to generate encoded radio signals as in claim 4.
Nonetheless, in related art, Hasholzner discloses a similar handheld mobile terminal device 102 comprising processing element such as baseband modem 206 having digital signal processor 208 configured to perform one or more of error detection, forward error correction encoding/decoding, channel coding and interleaving, channel modulation/demodulation, figure 2, par [0049].
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, Jr. et al. (US 6021332 A) in view of Levy et al. (US 20190104480 A1).
Consider claim 10, as applied to claim 1 above, Alberth discloses the claimed invention above but does not specifically disclose wherein the power connector is configured to be connected with a power supply of a vehicle.
Nonetheless, in related art, Levy discloses an charging system within a vehicle comprising a phone cradle 105 and charger connector 120 for locking/holding the mobile phone 110 in place while providing external charging of the mobile phone 110 from the vehicle, figure 1, par [0006], [0029] and [0035]-[0036].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Levy into the teachings of Alberth for purpose of allowing the user to charge the mobile terminal while the user is driving on the road.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645